The American Funds Tax-Exempt Series II 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email cry@capgroup.com Courtney R. Taylor Secretary November 4, 2011 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: The American Funds Tax-Exempt Series II File Nos.033-06180 and 811-04694 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on October 28, 2011 of Registrant’s Post-Effective Amendment No. 37 under the Securities Act of 1933 and Amendment No. 39 under the Investment Company Act of 1940. Sincerely yours, /s/ Courtney R. Taylor Courtney R. Taylor Attachment
